I'xsh, J.
This being an action against a railroad company for the homicide of one who was not its employee, and the evidence for the plaintiff showing that the defendant, by the running of a locomotive, car, or train, caused the death, and not being such as to require a finding that the deceased might by using ordinary care have avoided the collision by which he was killed, or that the presumption of negligence raised by law against the company was rebutted, the court en-ed in granting a nonsuit. See Sims v. W. & A. R. Co., 111 Ga. 820, and cases cited. Judgment reversed.

All the Justices concurring.